Appeal by defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered October 18, 1978, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Accordingly, counsel is granted leave to withdraw (see Anders v California, 386 US 738; People v Paige, 54 NY2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J.P., Gibbons, Cohalan and O’Connor, JJ., concur.